DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group 2, claims 11-19 in the reply filed on 03/25/2022 is acknowledged. 
 This application is in condition for allowance except for the presence of claims 1-9 directed to non-elected species without traverse. Accordingly, claims 1-9 have been cancelled.

Status of Claims
This is the first office action on the merits of Application No. 16/487,711 filed on 08/21/2019. Claims 1-19 are pending. Claims 1-10 have been withdrawn as being non-elected group. 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. The certified copy has been filed with application no PCT/US2018/019141, filed on 02/22/2018 with has PRO 62462106, filed on 02/22/2017 and has PRO 62511708, filed on 05/26/2017.

Information Disclosure Statement
The references cited in the PCT international search report by the EPO, 8/21/2019 have been considered, but will not be listed on any patent resulting from this application because they were not provided on a separate list in compliance with 37 CFR 1.98(a)(1). In order to have the references printed on such resulting patent, a separate listing, preferably on a PTO/SB/08A and 08B form, must be filed within the set period for reply to this Office action.

Examiner’s Amendment
An examiner' s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephonic interview with Attorney John D. Russell (Reg. no. 47,048) on 5/10/2021.
Claim 11 has been amended as follows: 
Line 1, the phrase “a electric axle” has been amended to read: --an electric axle--.
Line 2, the word “drivingly” has been amended to read: --permanently--
Line 4, the word “drivingly” has been amended to read: --permanently--
Line 5, the word “aid” has been amended to read: --said--.
Line 24, the word “rotatable” has been amended to read: --rotatable shaft--.

Allowable Subject Matter
Claims 11-19 are allowed. The following is an examiner’s statement of reasons for allowance:
Regarding claim 11, the prior art does not disclose or render obvious a motivation to provide for an electric axle assembly including the combination of limitations recited in claim 11, particularly in combination with “a first motor/generator permanently connected to an end of a first rotatable shaft having selector splines therein; a second motor/generator permanently connected to an end of said first rotatable shaft opposite aid first motor/generator”
The closest prior art (Misu ‘789) discloses an electric axle assembly of like structure that meets all limitations of claim 11, however Misu does not appear to disclose that the first and second electric motors are permanently connected to respective end of the first rotatable shaft.  There is no motivation provided in the prior art to modify Misu to arrive at the claimed invention, absent hindsight.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Prior Art
The prior art made of record is considered pertinent to Applicant’s disclosure: 
Bowen (US 20020088291 A1) discloses an automated twin-clutch multi-speed transmission is disclosed for use in a four-wheel drive vehicle. The transmission includes a first engine clutch operable to establish a releasable drive connection between the engine and a first input shaft, a first motor/generator connected to the first input shaft, a second engine clutch operable to establish a releasable drive connection between the engine and a second input shaft, a second motor/generator connected to the second input shaft, a mainshaft, and a geartrain for selectively establishing a plurality of forward and reverse speed ratio drive connections between the input shafts and the mainshaft. The transmission further includes power-operated dog clutches for selectively engaging constant-mesh gearsets associated with the geartrain, and a transmission controller for controlling coordinated actuation of the first and second engine clutches, the first and second motor-generators, and the power-operated dog clutches to permit non-power interrupted ("powershift") sequential gear changes automatically without input from the vehicle operator. An interaxle differential transfers drive torque from the mainshaft to the front and rear drivelines to establish a full-time four-wheel drive mode.
Pruitt et al. (US 20110094807 A1) discloses an electric drive system includes first and second gear assemblies coupled to a hollow axle tube, and first and second electric motors respectively coupled to the first and second gear assemblies. Further, the electric drive system includes first and second drive axles positioned within the hollow axle tube. The first drive axle includes a first end portion coupled to a first wheel and a second end portion coupled to the first gear assembly. Similarly, the second drive axle includes a first end portion coupled to a second wheel spaced-apart from the first wheel and a second end portion coupled to the second gear assembly. Actuation of the first electric motor rotates the first drive axle and first wheel via the first gear assembly and actuation of the second electric motor rotates the second drive axle and second wheel via the second gear assembly.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHANA PERVIN whose telephone number is (571)272-4644. The examiner can normally be reached on Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FARHANA PERVIN/Examiner, Art Unit 3655


/DAVID R MORRIS/Primary Examiner, Art Unit 3659